Campbell, J.,
delivered the opinion of the Court.
This case is distinguished from Porter v. Staten, 64 Miss., 426, by the fact that here the principal was known and not undisclosed, as in the other case, and the credit was given to the principal, the wife. Section 1177 of the Code makes the husband the wife’s agent in the state of case it mentions, and as a wife is not under any disability to contract, she may, by her conduct, make the agency of her husband broader than that provided for by Section 1177. She may do this expressly, or by a course of dealing. In this case the plaintiff might have asked and obtained instructions broader than those given; and those refuséd to the defendant are too narrow, because they are confined to Section 1177, and exclude the larger agency of the husband from the acts of the wife.
The result reached is clearly right upon the facts and law applicable, and the judgment is affirmed.